Citation Nr: 1703330	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  08-36 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for service-connected thoracolumbar spine disability, to include on an extraschedular basis.

2.  Entitlement to a rating greater than 10 percent for service-connected frontal sinusitis with ear infection, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Stephen M. Vaughn, Agent


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to October 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision prepared by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and issued by the RO in Roanoke, Virginia.  These matters were previously remanded by the Board in December 2011, May 2012, and August 2014.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the need for delay, additional remand is required.  As to the thoracolumbar spine disability, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The VA examination reports of record, including the report related to the most recent March 2015 examination, do not comply with Correia.  Accordingly, the Veteran must be afforded new VA examination to address the deficiencies noted above.   

As to sinusitis, the August 2014 Board remand observed that the Veteran appeared to conflate his nonservice-collected allergic rhinitis and pulmonary disability symptoms with his frontal sinusitis symptoms, and that these disabilities had similar symptomatology.  In light of this, the Board found that the Veteran's pending claims for service connection for allergic rhinitis and pulmonary disabilities were inextricably intertwined with the Veteran's increased rating claim, and instructed the RO to re-adjudicate the sinusitis claim after the resolution of the allergic rhinitis and pulmonary disability claims.  The remand went on to specifically instruct the RO to consider whether the Veteran is entitled to referral for extra-schedular evaluation based on the collective impact of multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations, noting that the RO did not appear to have done so previously.  A January 2015 rating decision granted service connection for allergic rhinitis with an evaluation of 0 percent effective January 2, 2008.  However, the RO did not consider/discuss whether referral was warranted for consideration of application of an extra-schedular evaluation based on the collective impact of the service-connected sinusitis and allergic rhinitis, meaning that there has not been substantial compliance with the August 2014 remand instructions.  Therefore, remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The claims folder should also be updated to include VA treatment records compiled since April 20, 2015.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the Richmond VA Medical Center and all associated outpatient clinics dated from April 20, 2015 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to ascertain the nature and severity of his service-connected thoracolumbar spine disability.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the lumbar spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done and why.  

The examination report should address whether the Veteran's functional ability is limited during flare-ups or when the lumbar spine is used repeatedly over a period of time.  The examiner should provide the degree of any additional range of motion loss due to pain on use or during flare-ups.  If the examiner is unable to do so without resorting to speculation, he or she must explain why the information needed could not be feasibly provided, such as whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

The examination report should also describe all chronic neurologic manifestations of the service-connected thoracolumbar spine disability, to include specifying any and all neurologic symptoms.  This discussion must specifically include alleged bowel and bladder dysfunction complaints.  

3.  In accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate, with specific consideration of the potential interplay of the symptoms of the Veteran's service-connected sinusitis and service-connected allergic rhinitis.  With respect to the thoracolumbar spine disability, if warranted by the symptoms, then the RO should specifically consider alternate ratings for IVDS by either combining separate evaluations for the chronic orthopedic and neurologic disabilities, or the total duration of incapacitating episodes of IVDS, whichever results in the higher rating.  If the RO determines that referral is necessary, such referral should be made.  

4.   After completing the above development, readjudicate the issues on appeal.   If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




